Citation Nr: 0613883	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-33 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The appellant had six years and seven months of active duty, 
to include the period from June 1958 to June 1962.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Portland, Oregon, which 
denied the veteran's claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
tinnitus, and hearing loss.  

The Board notes that in May 2003, the RO denied a claim of 
entitlement to an increased rating for service-connected 
asthma, evaluated as 30 percent disabling, and that the 
veteran appealed.  However, in a letter, received in May 
2006, the veteran stated that he desired to withdraw his 
appeal on this issue.  Accordingly, this issue is no longer 
before the Board.  See 38 C.F.R. § 20.204(b) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By a letter, received in March 2006, the veteran stated that 
he desired a hearing before a Veterans Law Judge (VLJ) of the 
Board at the RO.  In April 2006, he was notified that a 
hearing was scheduled for June 22, 2006.  However, by letter, 
received in April 2006, he requested a rescheduling of his 
hearing.  In a letter, received in May 2006, he again 
requested that he be afforded a hearing before a VLJ at the 
RO.  The United States Court of Appeals for Veterans Claims 
has determined that the veteran has a right to request a 
hearing before the issuance of a Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant 
must be scheduled for the next available hearing at the RO 
before a VLJ from the Board.  See 38 C.F.R. §§ 20.700, 
20.703, 20.704 (2005).


Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a member of 
the Board at the Portland, Oregon VA RO in 
accordance with 38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


